 

AMENDMENT NO. 1

TO THE

CONVERTIBLE NOTE DEED

BY AND BETWEEN

DIGITAL TURBINE AUSTRALIA PTY LTD, MANDALAY DIGITAL GROUP, INC.

AND ZINGO (AUST) PTY LTD

 

This Amendment No. 1 (the “Amendment”) is dated and effective July 11, 2013 (the
“Effective Date”) and is by and between Digital Turbine Australia Pty. Ltd.
(“Digital”), Mandalay Digital Group, Inc. ( “Mandalay”) and Zingo (Aust) Pty
Ltd. (“Zingo”).

 

WHEREAS, Digital, Mandalay and Zingo (each a “Party” and collectively, the
“Parties”) are all Parties to that certain Convertible Note Deed, dated April
12, 2013 (the “Agreement”), entered into in connection with that certain Share
Sale Agreement, dated April 12, 2013 among Digital, Digital Turbine, Inc.,
Mandalay, certain Vendors listed therein and certain Coventors listed therein
(as such terms are defined such agreement) (the “Share Sale Agreement”); and

 

WHEREAS, the Parties desire to modify the terms and conditions of the Agreement.

 

Notwithstanding anything to the contrary contained in the Agreement, and in
consideration of the mutual promises, covenants and conditions contained in the
Agreement and herein the Parties hereby covenant and agree to the foregoing and
as follows:

 

1)Capitalized Terms. Capitalized terms herein will have the meanings identified
in the Agreement unless otherwise defined in this Amendment.

 

2)Repayment of Principal and Interest. Concurrent with the entry of the Parties
into this Amendment, Mandalay shall repay the sum of AUD$280,000 of Face Value
borrowed under the Agreement and shall pay the sum of AUD$34,200 representing
all outstanding Interest due and accrued under the Agreement as of the Effective
Date, to Zingo, or as Zingo directs in writing prior to the Effective Date, in
cash. The Parties agree that the sum of AUD$2,000,000 of Face Value shall remain
outstanding under the Agreement following Effective Date.

 

3)Amendment of Maturity Date. The term “Maturity Date” as it is defined in
clause 1.1 of the Agreement is hereby amended as set forth below.

 

“Maturity Date means 150 days from the date of this Deed unless that date is not
a Business Day in which case the previous Business Day.”

 

4)Issuance of Common Stock. Concurrent with the entry of the Parties into this
Amendment, Mandalay must issue to each of the following parties (each a “New
Stockholder”) that number of shares1 of common stock, par value $0.0001 per
share of Mandalay set out next to that New Stockholders’ name in column 4 of the
following table (the “New Common Stock”):

 

Party   Address   Relevant percentage   New Common Stock Mirror Image Media
Group Pty Limited ACN 094 064 070     15.476   9,280 RHP Interests Pty Ltd ACN  





 

  15.476   9,280 Eleven Eleven Holdings Pty Limited ACN     15.476   9,280

 



 

1 Calculated as AUD$240,000 x 0.9119 (exchange rate as of 7/8/13) = $218,856 /
$3.65 = 59,961 shares (rounded to nearest share to adjust for fractional
shares).

 

1

 

 

M4H Pty Limited ACN 113 217 020     15.476   9,280 Tricky Pty Ltd ACN  





 

  15.476   9,280 Zingo (Aust) Pty Ltd ACN  





 

  15.476   9,280 Kirstie Brown  



 

  2.209   1,325

Connelly Superannuation Pty Ltd ACN 137 554 388 (nominee of Garry Connelly)

 

    2.209   1,325 Timothy McKnight     2.725   1,634 Aggregate New Common Stock
      1.000   59,964

 

5)Registration Rights.

 

a)    S-1 or S-3 Filing. Mandalay shall use it commercially reasonable efforts
to file a Form S-1 or S-3 under the Securities Act of 1933 (the “Act”) prior to
August 31, 2013 (the “Outside Filing Date”) for the purpose of registering the
New Common Stock with the U.S. Securities and Exchange Commission (the “SEC”).

 

b)    Repurchase Right Upon Failure to File Form S-1. Upon the occurrence of the
Form S-1 or Form S-3 not being filed with the SEC on or prior to the Outside
Filing Date, Zingo shall have the right on behalf of each New Stockholder for a
period of thirty (30) days, by written notice to Mandalay, to require Mandalay
to repurchase any or all of the New Common Stock on the repurchase date that is
five business days after the date of delivery of such notice to Mandalay at a
price equal to the closing price of the New Common Stock on the NASDAQ Capital
Markets Exchange on the date of issuance.

 

6)Below Transaction Price Equity Financing. In the event that, prior to the
Maturity Date, as amended by this Amendment, Mandalay issues shares of common
stock to any third party in an equity financing entered into primarily for the
purpose of raising capital (a “Subsequent Equity Financing”), at a price less
than US$3.65 per share (the “Offered Price”), then Mandalay must within ten (10)
business days of closing the Subsequent Equity Financing issue to each New
Stockholder, for no consideration, that number of shares of Mandalay’s common
stock (or, in Mandalay’s discretion, the cash equivalent thereof) calculated in
accordance with the following formula:

 

N = RP x (A x B)

 

Where N= the number of shares to be issued to each New Stockholder under this
clause 6);

 

RP = the relevant percentage of each New Stockholder as set out in column 3 of
the table in clause 4);

 

A = the difference of US$3.65 minus the Offered Price; and

 

2

 

 

B = the aggregate number of shares of New Common Stock plus the aggregate of the
shares of Mandalay’s common stock issued pursuant to Section 2.1(b)(iii) of the
Share Sale Agreement and pursuant to Section 3.2(a)(ii) of that certain
Cancellation Deed between the Entitlement Holders, MIH, Mandalay and Zingo,
dated April 12, 2013 (as adjusted for any splits, reverse splits, recombination
or reclassification of securities that occurred following the completion date
under the Share Sale Agreement);

 



7)No Other Changes. Unless otherwise modified in this Amendment, all other terms
of the Agreement and the Exhibits and Schedules thereto are not terminated or
waived by this Amendment and shall remain in full force and effect without
modification.

 

8)Warranties. Digital and Mandalay each represent and warranty that each of the
warranties set out in clause 3.1 of the Agreement (with any necessary amendments
for context) is true and accurate on the date of this Deed.

 

9)Application of provisions in the Agreement. Clauses 1, 3.1, 5, 6 and 7 of the
Agreement apply as if set out in full in this Deed with any necessary amendments
for context.

 

[SIGNATURE PAGE FOLLOWS]

 

3

 

 

Executed as a deed and delivered on the Effective Date

 

SIGNED, SEALED and DELIVERED by
DIGITAL TURBINE AUSTRALIA PTY LTD
ACN 163 117 253 in accordance with section 127 of
the Corporations Act 2001 (Cth):           /s/ Andrew Schleimer   /s/ Lisa
Lucero Signature of director   Signature of director/secretary     (Please
delete as applicable}       Andrew Schleimer   Lisa Lucero Name (print)   Name
(print)

 

SIGNED, SEALED and DELIVERED by
MANDALAY DIGITAL GROUP INC. by:           /s/ Peter Adderton     Signature of
authorized person           Peter Adderton     Name / capacity (print)    

 

SIGNED, SEALED and DELIVERED by ZINGO
(AUST) PTY LTD ACN 114 185 269 in accordance
with section 127 of the Corporations Act 2001 (Cth):           /s/ Jonathan
Mooney   /s/ Georgina Mooney Signature of director   Signature of
director/secretary     (Please delete as applicable}       Jonathan Mooney  
Georgina Mooney Name (print)   Name (print)

 

4

 



